MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                            FILED
the defense of res judicata, collateral                                             Dec 21 2020, 9:23 am
estoppel, or the law of the case.                                                       CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.                                      Robert E. Shive
Attorney General of Indiana                              Paul R. Sadler
                                                         Emswiller, Williams, Noland &
Sierra A. Murphy                                         Clarke, LLC
Deputy Attorney General                                  Indianapolis, Indiana
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Indiana Department of Child                              December 21, 2020
Services,                                                Court of Appeals Case No.
Appellant-Respondent,                                    20A-MI-1117
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable John M.T. Chavis,
J.M.,                                                    II, Judge
Appellee-Petitioner.                                     Trial Court Cause No.
                                                         49D05-1904-MI-15462



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020           Page 1 of 13
                                          Case Summary
[1]   In October of 2017, the Department of Child Services (“DCS”) received a

      report of potential child abuse after then-ten-year-old K.M. alleged that her

      neighbor, J.M., had molested her by touching her buttocks on several

      occasions. After conducting an investigation, DCS found the allegation to be

      substantiated. J.M. appealed and an Administrative Law Judge (“ALJ”)

      subsequently affirmed DCS’s determination, finding that the evidence was

      sufficient to substantiate the allegation. J.M. sought judicial review. Although

      the trial court initially affirmed the ALJ, the trial court later granted J.M.’s

      motion to correct error, finding that the evidence was insufficient to

      substantiate the allegation. Specifically, the trial court found that the evidence

      was insufficient to prove that J.M. acted with the requisite intent. DCS appeals

      from the trial court’s order. Because we conclude that the evidence is sufficient

      to prove that J.M. acted with the requisite intent, we conclude that the trial

      court abused its discretion by granting J.M.’s motion to correct error. We

      therefore reverse the judgment of the trial court.



                            Facts and Procedural History
[2]   K.M. reported that J.M. touched her buttocks on at least three different days,

      always while she was visiting her friend and J.M.’s son, G.M. These touches

      took place during September and October of 2017, when K.M. was ten years

      old. Although she only detailed the touching that occurred on the three days

      described below, K.M. indicated that she visited G.M. at J.M.’s home at least

      Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 2 of 13
      once every weekend during September and October of 2017, and that J.M.

      patted her on the buttocks every time she visited. K.M. reported that the

      touchings only occurred at J.M.’s home.


[3]   On the first day detailed by K.M., K.M. went into J.M.’s kitchen to help make

      popcorn before she and G.M. watched a movie. While J.M. and K.M. were the

      only two people in the kitchen, J.M. patted K.M. on the buttocks with his hand

      on top of K.M.’s clothing. K.M. described the touching as similar to what you

      would do if you were to “pat[] yourself on the back.” DCS Ex. A, 41:35-41:50.

      The pat was not a single pat but rather a series of pats.


[4]   On the second day detailed by K.M., J.M. again patted her on the buttocks. He

      also touched her on various other parts of her body, giving her unsolicited

      massages on her back, lower chest, feet, legs, and groin area. The first pat and

      massages occurred when K.M. and G.M. were seated at a bar area in the

      kitchen, playing a video game. K.M. reported that on this occasion, J.M.

      walked over to her and began using his hand to massage her on her back and on

      the front and back of her lower chest. During this massage, J.M. reached under

      K.M.’s shirt and made skin-to-skin contact. J.M. touched K.M.’s bra strap

      during the massage. The massage stopped when K.M. got up to play a different

      game.


[5]   Later that same day, K.M. and G.M. decided to watch a movie. Having seen

      the movie several times, K.M. soon got bored and decided to go into the

      kitchen to play a game on the computer. While K.M. and J.M. were alone in


      Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 3 of 13
      the kitchen, J.M. walked over to K.M. and started massaging her back. He

      again “went under [her] shirt.” DCS Ex. A, 44:00-44:05. K.M. tried to

      “squirm away,” but J.M. continued to massage her back. DCS Ex. A, 36:40-

      37:00. K.M. eventually told J.M. that she “only like[s] massages on [her] feet.”

      DCS Ex. A, 37:00-37:15, 47:25-48:25. J.M. said “okay” and started to massage

      K.M.’s feet with a vibrating massage tool. DCS Ex. A, 48:10-49:15. At some

      point, J.M. began massaging K.M. with his hand which he moved “up and up

      and up” her leg. DCS Ex. A, 49:15-50:00. He continued massaging up to what

      K.M. described as the end of her leg in her groin area. K.M. reported that J.M.

      was massaging her on top of her clothes “very close to the vaginal area” and

      “very close to those areas that we teach children that they shouldn’t be

      touched.” Appellant’s App. Vol. IV p. 230. J.M. stopped when the movie

      ended and G.M. came into the room.


[6]   On the third day detailed by K.M., J.M. massaged K.M.’s feet while she was

      watching a movie at G.M.’s house. J.M. also massaged another female friend

      of K.M.’s who was present. J.M. used different massage tools on the children.

      In addition to the foot massage, at some point while K.M. was at his home,

      J.M. again patted K.M. on the buttocks. With regard to touching her buttocks,

      K.M. reported that J.M. “just kept doing it,” “over and over.” DCS Ex. A,

      41:15-41:20, 42:20-42:50. K.M. “did not like” when J.M. touched her buttocks

      “at all,” but did not believe she could tell J.M. to stop. DCS Ex. A, 37:50-

      38:05, 39:00-39:15.




      Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 4 of 13
[7]   On October 18, 2017, K.M. was watching television with her father when a

      news story about Harvey Weinstein came on. K.M.’s father reminded her that

      she could talk to either he or her mother “about anything.” Appellant’s App.

      Vol. IV p. 138. Approximately forty-five minutes later, K.M. told her parents

      that J.M. had been massaging her. The next day, K.M. told her mother that

      J.M. had also been patting her on the buttocks.


[8]   K.M.’s parents reported K.M.’s allegations to the police. The allegations were

      also reported to DCS. As part of the investigation into K.M.’s allegations,

      Indianapolis Metropolitan Police Detective Gregory Norris interviewed J.M.

      J.M. admitted to touching K.M. on the arms, shoulders, stomach area, back,

      legs, and feet. J.M. also admitted to touching K.M.’s thighs down to the knees

      and up to where the leg meets the torso. J.M. stated that he “enjoyed” giving

      children massages and that “it was just organic how it came about.”

      Appellant’s App. Vol. IV pp. 95, 92. J.M. also admitted that he touched K.M.’s

      buttocks. A DCS case manager subsequently substantiated K.M.’s a claim of

      sexual abuse. At J.M.’s request, DCS conducted an administrative review of

      the case manager’s decision to substantiate the complaint, and on January 23,

      2018, upheld the substantiation.


[9]   On February 21, 2018, J.M. appealed the administrative decision. On April 23,

      2018, the ALJ stayed the matter pending the outcome of criminal charges based

      on the same facts and circumstances as the substantiated report of child abuse.

      On August 15, 2018, J.M. pled guilty and was sentenced to four counts of



      Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 5 of 13
       battery on a person less than 14 years of age, each a Level 6 felony, three of

       which related to K.M.1


[10]   On August 21, 2018, the ALJ lifted the stay on the appeal proceedings. On

       February 28, 2019, the ALJ held a hearing regarding J.M.’s administrative

       appeal and took the matter under advisement. On March 19, 2019, the ALJ

       issued its decision upholding the substantiation of child abuse against J.M.


[11]   On April 16, 2019, J.M. filed a petition for judicial review. On December 17,

       2019, the trial court issued a written order denying J.M.’s petition. J.M. filed a

       motion to correct error on January 16, 2020. The trial court held a hearing on

       February 26, 2020, and took the matter under advisement. On May 4, 2020,

       the trial court granted the motion to correct error and ordered DCS to classify

       the report of child abuse against J.M. as unsubstantiated.



                                   Discussion and Decision
[12]   DCS appeals the trial court’s order granting J.M.’s motion to correct error.


                We generally review a trial court’s ruling on a motion to correct
                error for an abuse of discretion. Jocham v. Sutliff, 26 N.E.3d 82,
                85 (Ind. Ct. App. 2015), trans. denied. An abuse of discretion
                occurs when the trial court’s decision is against the logic and
                effect of the facts and circumstances before the court or if the
                court has misinterpreted the law. In re Marriage of Dean, 787




       1
         J.M. was initially charged with numerous counts of child molestation, but, pursuant to the terms of his plea
       agreement, pled guilty to four lesser counts Level 6 felony battery.

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020                Page 6 of 13
N.E.2d 445, 447 (Ind. Ct. App. 2003), trans. denied. However,
               where the issues raised in the motion are questions of law, the
               standard of review is de novo. City of Indianapolis v. Hicks, 932
N.E.2d 227, 230 (Ind. Ct. App. 2010), trans. denied.


       Ind. Bureau of Motor Vehicles v. Watson, 70 N.E.3d 380, 384 (Ind. Ct. App. 2017).

       On appeal, DCS argues that the trial court abused its discretion in granting

       J.M.’s motion to correct error because the trial court’s decision is against the

       logic and effect of the facts and circumstances and misapplied the applicable

       authority relating to review of an administrative agency’s decision.


[13]   As the Indiana Supreme Court has held, “[a]ppellate courts stand in the same

       position as that of the trial court when reviewing a decision of an administrative

       agency.” Filter Specialists, Inc. v. Brooks, 906 N.E.2d 835, 844 (Ind. 2009).


               Judicial review under the Indiana Administrative Orders and
               Procedures Act is limited, and the person seeking judicial review
               bears the burden of establishing the agency action’s invalidity.
               Ind. Code § 4-21.5-5-14(a). We must defer to the agency’s
               expertise, and we may set aside an agency action only if the
               challenger shows that he has been prejudiced by a decision that is
               “(1) arbitrary, capricious, an abuse of discretion, or otherwise not
               in accordance with law; (2) contrary to constitutional right,
               power, privilege, or immunity; (3) in excess of statutory
               jurisdiction, authority, or limitations, or short of statutory right;
               (4) without observance of procedure required by law; or (5)
               unsupported by substantial evidence.” Ind. Code § 4-21.5-5-
               14(d). We do not try the case de novo, reweigh the evidence,
               judge witness credibility, or substitute our judgment for that of
               the agency. Ind. Code § 4-21.5-5-11. We are bound by the
               agency’s findings of fact if those findings are supported by
               substantial evidence. Ind. Civil Rights Comm’n v. S. Ind. Gas &

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 7 of 13
               Elec. Co., 648 N.E.2d 674, 679 (Ind. Ct. App. 1995), trans. denied.
               “Substantial evidence is more than a scintilla, but something less
               than a preponderance of the evidence.” State v. Carmel Healthcare
               Mgmt., Inc., 660 N.E.2d 1379, 1384 (Ind. Ct. App. 1996) (citation
               omitted), trans. denied.


       Ind. Dep’t of Nat. Res. v. Prosser, 132 N.E.3d 397, 401 (Ind. Ct. App. 2019), trans.

       denied. Further,


               [w]hile “[w]e are not bound by the [agency’s] conclusions of law,
               ... ‘[a]n interpretation of a statute by an administrative agency
               charged with the duty of enforcing the statute is entitled to great
               weight, unless this interpretation would be inconsistent with the
               statute itself.’” Chrysler Grp., LLC v. Review Bd. of Ind. Dep’t of
               Workforce Dev., 960 N.E.2d 118, 123 (Ind. 2012) (third alteration
               in original) (quoting LTV Steel Co. v. Griffin, 730 N.E.2d 1251,
               1257 (Ind. 2000)). See also Nat. Res. Comm’n v. Porter Cty. Drainage
               Bd., 576 N.E.2d 587, 588 (Ind. 1991) (stating that “the
               interpretation of a statute by the administrative agency charged
               with its enforcement is entitled to great weight”). “In fact, ‘if the
               agency’s interpretation is reasonable, we stop our analysis and
               need not move forward with any other proposed interpretation.’”
               Jay Classroom Teachers Ass’n v. Jay Sch. Corp., 55 N.E.3d 813, 816
               (Ind. 2016) (citation omitted).


       Moriarity v. Ind. Dep’t of Nat. Res., 113 N.E.3d 614, 619 (Ind. 2019) (first set of

       brackets added, others in original).


[14]   In this case, J.M. sought judicial review of the ALJ’s decision affirming DCS’s

       determination that the allegations that he had committed child molestation

       were substantiated. Indiana Code section 35-42-4-3(b) provides that



       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 8 of 13
               A person who, with a child under fourteen (14) years of age,
               performs or submits to any fondling or touching, of either the
               child or the older person, with intent to arouse or to satisfy the
               sexual desires of either the child or the older person, commits
               child molesting, a Level 4 felony.


       In order to substantiate a complaint of child abuse based on an alleged act of

       molestation, the fondling or touching of the child must include either the

       buttocks, genitals, or female breasts. See Ind. Code §§ 31-9-2-14(b), 31-9-2-133

       (b).


[15]   From the outset, it has been uncontested that J.M. touched then-ten-year-old

       K.M. on the buttocks on numerous occasions on at least three separate days.

       The question was and remains to be whether the evidence is sufficient to prove

       that J.M. acted with the “intent to arouse or to satisfy the sexual desires of

       either” K.M. or himself. See Ind. Code § 35-42-4-3(b). Although initially

       concluding that the evidence did support the ALJ’s determination that J.M.

       acted with the requisite intent, in granting J.M.’s motion to correct error, the

       trial court ultimately decided that it did not. The question before us on appeal

       is whether the trial court abused its discretion in reaching this decision.


[16]   While the pats on the buttocks, in and of themselves, may not demonstrate an

       intent to arouse, J.M.’s collective behavior does. The ALJ found that “it is

       evident that J.M. began touching K.M. in more and more intrusive and sexual

       ways, progressing over time from patting on the buttocks, to rubbing her back,

       to rubbing her stomach near her breasts, to her legs and on to her upper thighs.”

       Appellant’s App. Vol. II p. 40. The ALJ found that J.M. “engaged in what is

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 9 of 13
       known in the field of child welfare as ‘grooming’; actions taken over a period of

       time to make a child comfortable with, and to like, the adult, leading to

       physical contact, and then ever-increasing levels of sexual contact.” Appellant’s

       App. Vol. II p. 42. J.M.’s grooming behavior included increased offers to care

       for K.M.; comments to her parents about K.M.’s personality, including that she

       would speak up if she did not like a particular behavior/situation; offers for

       K.M. to sleep over at his home, then, once K.M. was present, offering a

       sleeping arrangement that had K.M. and his son sleeping in the same room as

       him; and the previously-described touchings and massages. In describing how

       K.M. had suffered negatively following the interactions with J.M. that resulted

       in the inappropriate touchings, the ALJ found that “[w]hile the victim’s

       perception of any event is not sufficient to prove the intent of the actor, it is

       highly relevant that the victim, the only other witness to the event, perceived it

       as sexual.” Appellant’s App. Vol. II p. 40.


[17]   Although J.M. denied any sexual intent, he admitted both in his interview with

       police and before the ALJ that he has “boundary issues” and indicated that he

       “enjoyed giving the children massages as he believed they enjoyed them and he

       gains satisfaction from giving joy to others.” Appellant’s App. Vol. II p. 40. As

       the ALJ noted, however, “[t]here was no evidence that K.M. or any other child

       ever expressed enjoyment of the massages beyond foot rubs and hair brushing.”

       Appellant’s App. Vol. II p. 40. In fact, there is evidence of the opposite as

       K.M. expressly told J.M. that she only liked foot massages and J.M.’s son

       asked J.M. to stop patting him on the buttocks. Furthermore, as the ALJ


       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 10 of 13
       found, “a massage is not the same thing as touching on or near the breasts,

       buttocks and genitalia.” Appellant’s App. Vol. II p. 42.


[18]   Review of the record reveals that the ALJ’s factual findings are supported by

       the evidence. Upon reaching these factual findings, the ALJ considered the

       totality of the evidence and concluded as follows:


               J.M.’s actions of rubbing a ten year old child on her upper
               stomach and upper legs, and patting her on her buttocks were
               more likely than not done with intent to arouse or satisfy his
               sexual desires. His explanations, while possible, are simply not
               plausible. Rubbing a female child near her breasts and her
               genitalia, and patting her on her buttocks, cannot reasonably be
               found to have been innocent and merely an attempt to give the
               child enjoyment. J.M. claimed that he simply did not recognize
               the inappropriateness of his actions. That is extraordinarily
               unlikely. No person of sound mind, and there is no question that
               J.M. is of sound mind, living in America in the 21st century could
               fail to recognize the inherent inappropriateness and sexual nature
               of touching a non-related child on or near such private areas.
               Whatever boundary issues J.M. may have cannot explain away
               the touching of a child in this manner. K.M. never asked to be
               touched in these areas, never claimed to enjoy, and specifically
               said she only wanted to be touched on her feet, or her hair.
               Unless there is some medical justification, there is no rational
               reason to rub another person’s upper legs or a female’s stomach
               or pat their buttocks, other than sexual. It is more likely that not
               that J.M. touched K.M. with intent to arouse or satisfy his sexual
               desires.


       Appellant’s App. Vol. II p. 41. The ALJ further concluded that


               Due to the requirements in IC 31-9-2-14(b) and IC 31-9-2-133(b),
               touching on most parts of the body, even if done with intent to

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 11 of 13
               satisfy or arouse sexual desires, is insufficient to base as sexual
               abuse substantiation. In this case, only the touching by J.M. on
               K.M.’s buttocks might form the basis for a sexual abuse
               substantiation. However, the totality of the evidence, including
               the sexual nature of the touching of K.M.’s legs and stomach,
               informs and points to his intent in touching K.M.’s buttocks.
               Given that evidence, it is far more likely than not that J.M.’s
               touching of K.M.’s buttocks was done with the intent to arouse
               or satisfy his sexual desires[.]


       Appellant’s App. Vol. II pp. 43–44. The ALJ also determined that J.M.’s

       explanations for his behavior were not credible.


[19]   In seeking judicial review of the ALJ’s conclusion, J.M. effectively asked the

       trial court to look at his act of patting K.M.’s buttocks in a vacuum and ignore

       his other actions involving K.M. The ALJ had previously rejected a similar

       request, concluding: [J.M.] had an innocent explanation for each of his

       action[s], which explanations may have been plausible in a vacuum. Taken

       together, however, they form a pattern and show, far more likely than not, that

       his actions were sexual in nature.” Appellant’s App. Vol. II p. 44.


[20]   In granting J.M.’s motion to correct error, the trial court seems to have

       accepted J.M.’s request and reviewed his behavior in isolation, reweighing both

       the evidence and the ALJ’s determination that J.M.’s explanations for his

       behavior were not credible. The applicable standard of review makes it clear

       that the trial court was not permitted to do so, and we conclude that by doing

       so, the trial court misapplied the law. See Prosser, 132 N.E.3d 397, 401 (citing

       Indiana Code section 4-21.5-5-11 for the proposition that in completing judicial

       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 12 of 13
       review, we “do not try the case de novo, reweigh the evidence, judge witness

       credibility, or substitute or judgment for that of the agency.”). As such, we

       further conclude that the trial court abused its discretion by granting J.M.’s

       motion to correct error and by ordering DCS to classify the reported abuse as

       unsubstantiated.


[21]   The judgment of the trial court is reversed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1117 | December 21, 2020   Page 13 of 13